Exhibit 10.1

MARINUS PHARMACEUTICALS, INC.

2014 EQUITY INCENTIVE PLAN, AS AMENDED

The purpose of the Marinus Pharmaceuticals, Inc. 2014 Equity Incentive Plan is
to provide (i) designated employees of Marinus Pharmaceuticals, Inc. (the
“Company”) and its parents and subsidiaries, (ii) certain consultants and
advisors who perform services for the Company or its parents or subsidiaries and
(iii) non-employee members of the Board of Directors of the Company (the
“Board”) with the opportunity to receive grants of incentive stock options,
nonqualified stock options, stock awards, stock units, stock appreciation rights
and other equity-based awards.  The Company believes that this Plan will
encourage the participants to contribute materially to the growth of the
Company, thereby benefitting the Company’s stockholders, and will align the
economic interests of the participants with those of the stockholders.

1.            Administration and Delegation.

(a)          Committee.  This Plan shall be administered by a committee
consisting of two or more members of the Board, which shall consist of “outside
directors” as defined under section 162(m) of the Internal Revenue Code of 1986,
as amended (the “Code”), and related Treasury regulations, “non-employee
directors” as defined under Rule 16b-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and, when applicable, by “independent
directors” as defined by the rules of any national securities exchange (the
“Exchange”) upon which shares of the Company’s capital stock shall be
listed.  However, the Board may ratify or approve any grants as it deems
appropriate, and the Board shall approve and administer all grants made to
non-employee directors.  The committee may delegate authority to one or more
subcommittees as it deems appropriate.  To the extent that a committee or
subcommittee administers this Plan, references in this Plan to the “Board” shall
be deemed to refer to the committee or subcommittee.

(b)          Board Authority.  The Board shall have the sole authority to (i)
determine the individuals to whom grants shall be made under this Plan, (ii)
determine the type, size and terms of the grants to be made to each such
individual, (iii) determine the time when the grants will be made and the
duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability, (iv) amend
the terms of any previously issued grant, and (v) deal with any other matters
arising under this Plan.

(c)          Board Determinations.  The Board shall have full power and
authority to administer and interpret this Plan, to make factual determinations
and to adopt or amend such rules, regulations, agreements and instruments for
implementing this Plan and for the conduct of its business as it deems necessary
or advisable, in its sole discretion.  The Board’s interpretations of this Plan
and all determinations made by the Board pursuant to the powers vested in it
hereunder shall be conclusive and binding on all persons having any interest in
this Plan or in any awards granted hereunder.  All powers of the Board shall be
executed in its sole discretion, in the best interest of the Company, not as a
fiduciary, and in keeping with the objectives of this Plan and need not be
uniform as to similarly situated individuals.

(d)          Delegation to Officers.  To the extent permitted by applicable law,
the Board may delegate to one or more officers of the Company the power to grant
Options and other Grants that






constitute rights under Delaware law (subject to any limitations under this
Plan) to employees or officers of the Company and to exercise such other powers
under this Plan as the Board may determine, provided that the Board shall fix
the terms of such Grants to be granted by such officers (including the exercise
price of such Grants, which may include a formula by which the exercise price
will be determined) and the maximum number of shares subject to such Grants that
the officers may grant; provided further, however, that no officer shall be
authorized to grant such Grants to any “executive officer” of the Company (as
defined by Rule 3b-7 under the Exchange Act) or to any “officer” of the Company
(as defined by Rule 16a-1 under the Exchange Act).  Notwithstanding anything to
the contrary set forth above, the Board may not delegate authority under this
Section 1(d) to grant Stock Awards, unless Delaware law then permits such
delegation.

2.            Grants.  Awards under this Plan may consist of grants of incentive
stock options as described in Section 5 (“Incentive Stock Options”),
nonqualified stock options as described in Section 5 (“Nonqualified Stock
Options”) (Incentive Stock Options and Nonqualified Stock Options are
collectively referred to as “Options”), stock awards as described in Section 6
(“Stock Awards”), stock units as described in Section 7 (“Stock Units”), stock
appreciation rights as described in Section 8 (“SARs”), and other equity-based
awards as described in Section 9 (“Other Equity Awards”), the foregoing
sometimes referred to herein collectively as “Grants” and individually as a
“Grant.”  All Grants shall be subject to the terms and conditions set forth
herein and to such other terms and conditions consistent with this Plan as the
Board deems appropriate and as are specified in writing by the Board to the
individual in a grant instrument or an amendment to the grant instrument (the
“Grant Instrument”).  All Grants shall be made conditional upon the
acknowledgement of the Grantee (as defined in Section 4(b)), in writing or by
acceptance of the Grant, that all decisions and determinations of the Board
shall be final and binding on the Grantee, his or her beneficiaries and any
other person having or claiming an interest under such Grant.  Grants under a
particular Section of this Plan need not be uniform as among the grantees.

3.            Shares Subject to This Plan.

(a)          Shares Authorized.  Subject to adjustment as described below, the
aggregate number of shares of common stock of the Company (“Company Stock”) that
may be issued pursuant to Grants under this Plan is 7,581,000 shares, each of
which may be issued under this Plan as an Incentive Stock Option.  In addition,
the number of shares of Company Stock that may be issued pursuant to Grants
under this Plan and the number of shares of Company Stock that may be issued
under this Plan as Incentive Stock Options shall be increased annually on
January 1 of each year, commencing January 1, 2015, until the expiration of this
Plan by a number equal to the lesser of (i) 5,000,000 shares of Company Stock,
(ii) an amount equal to 4% of the total number of shares of the Company’s
capital stock outstanding on such date, calculated on a common-equivalent basis,
or (iii) an amount determined by the Board.  Shares issued under this Plan may
be authorized but unissued shares of Company Stock or reacquired shares of
Company Stock, including shares purchased by the Company on the open market for
purposes of this Plan.

(b)          Individual Limits.  The maximum aggregate number of shares of
Company Stock that shall be subject to Grants made under this Plan to any
individual during any calendar year shall be 2,000,000 shares.

(c)          Share Counting.  If and to the extent Options or SARs granted under
this Plan terminate, expire, or are canceled, forfeited, exchanged or
surrendered without having been exercised or if






any Stock Awards, Stock Units or Other Equity Awards are forfeited, the shares
subject to such Grants shall again be available for purposes of this Plan.

(d)          Adjustments.  If there is any change in the number or kind of
shares of Company Stock outstanding (i) by reason of a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares, (ii) by
reason of a merger, reorganization or consolidation, (iii) by reason of a
reclassification or change in par value, or (iv) by reason of any other
extraordinary or unusual event affecting the outstanding Company Stock as a
class without the Company’s receipt of consideration, or if the value of
outstanding shares of Company Stock is substantially reduced as a result of a
spinoff or the Company’s payment of an extraordinary dividend or distribution,
the maximum number of shares of Company Stock available for issuance under this
Plan, the maximum number of shares of Company Stock for which any individual may
receive Grants in any year, the kind and number of shares covered by outstanding
Grants, the kind and number of shares issued and to be issued under this Plan,
and the price per share or the applicable market value of such Grants shall be
equitably adjusted by the Board to reflect any increase or decrease in the
number of, or change in the kind or value of, issued shares of Company Stock to
preclude, to the extent practicable, the enlargement or dilution of rights and
benefits under such Grants; provided, however, that any fractional shares
resulting from such adjustment shall be eliminated.  In addition, in the event
of a Change of Control of the Company (as defined in Section 12(a)), the
provisions of Section 13 of this Plan shall apply.  Any adjustment to
outstanding Grants shall be consistent with section 409A and section 424 of the
Code, to the extent applicable.  Any adjustments determined by the Board shall
be final, binding and conclusive.

4.            Eligibility for Participation.

(a)          Eligible Persons.  All employees of the Company and its parents or
subsidiaries (“Employees”), including Employees who are officers or members of
the Board, and members of the Board who are not Employees (“Non-Employee
Directors”) shall be eligible to participate in this Plan.  Consultants and
advisors, as such terms are defined and interpreted for purposes of Form S-8
under the Securities Act of 1933, as amended (the “Securities Act”) (or any
successor form or rule) who perform services for the Company or any of its
parents or subsidiaries (“Key Advisors”) shall be eligible to participate in
this Plan.

(b)          Selection of Grantees.  The Board shall select the Employees,
Non-Employee Directors and Key Advisors to receive Grants and shall determine
the number of shares of Company Stock subject to a particular Grant in such
manner as the Board determines.  Employees, Key Advisors and Non-Employee
Directors who receive Grants under this Plan shall hereinafter be referred to as
“Grantees.”

5.            Options.   The Board may grant Options to Employees, Non-Employee
Directors, and Key Advisors upon such terms as the Board deems appropriate.  The
following provisions are applicable to Options:

(a)          Number of Shares.  The Board shall determine the number of shares
of Company Stock that will be subject to each Grant of Options to Employees,
Non-Employee Directors and Key Advisors.

(b)          Type of Option and Price.

(i)           The Board may grant Incentive Stock Options that are intended to
qualify as “incentive stock options” within the meaning of section 422 of the
Code or Nonqualified Stock Options






that are not intended so to qualify or any combination of Incentive Stock
Options and Nonqualified Stock Options, all in accordance with the terms and
conditions set forth herein.  Incentive Stock Options may be granted only to
employees of the Company or its parents or subsidiaries, as defined in section
424 of the Code.  Nonqualified Stock Options may be granted to Employees,
Non-Employee Directors and Key Advisors.

(ii)          The purchase price (the “Exercise Price”) of Company Stock subject
to an Option shall be determined by the Board and shall be equal to or greater
than the Fair Market Value (as defined below) of a share of Company Stock on the
date the Option is granted; provided, however, that an Incentive Stock Option
may not be granted to an Employee who, at the time of grant, owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any parent or subsidiary of the Company, unless the
Exercise Price per share is not less than 110% of the Fair Market Value of
Company Stock on the date of grant.

(iii)         If the Company Stock is publicly traded, then the Fair Market
Value per share shall be determined as follows:  (x) if the principal trading
market for the Company Stock is an Exchange, the last reported sale price
thereof on the relevant date or (if there were no trades on that date) the
latest preceding date upon which a sale was reported, or (y) if the Company
Stock is not principally traded on an Exchange, the mean between the last
reported “bid” and “asked” prices of Company Stock on the relevant date, as
reported on the Exchange or, if not so reported, as reported by the
over-the-counter quotation system on which the Company Stock is then quoted or
as reported in a customary financial reporting service, as applicable and as the
Board determines.  If the Company Stock is not publicly traded or, if publicly
traded, is not subject to reported transactions or “bid” or “asked” quotations
as set forth above, the Fair Market Value per share shall be as determined by
the Board.

(c)          Option Term.  The Board shall determine the term of each
Option.  The term of any Option shall not exceed ten years from the date of
grant.  However, an Incentive Stock Option that is granted to an Employee who,
at the time of grant, owns stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company, or any parent or subsidiary
of the Company, may not have a term that exceeds five years from the date of
grant.

(d)          Exercisability of Options.

(i)           Options shall become exercisable in accordance with such terms and
conditions, consistent with this Plan, as may be determined by the Board and
specified in the Grant Instrument.  The Board may accelerate the exercisability
of any or all outstanding Options at any time for any reason.

(ii)          The Board may provide in a Grant Instrument that the Grantee may
elect to exercise part or all of an Option before it otherwise has become
exercisable.  Any shares so purchased shall be restricted shares and shall be
subject to a repurchase right in favor of the Company during a specified
restriction period, with the repurchase price equal to the lesser of (i) the
Exercise Price or (ii) the Fair Market Value of such shares at the time of
repurchase, or such other restrictions as the Board deems appropriate.

(e)          Grants to Non-Exempt Employees.  Notwithstanding the foregoing,
unless expressly approved by the Board, Options granted to persons who are
non-exempt employees under the Fair Labor Standards Act of 1938, as amended,
(the “FLSA”) may not be exercisable for at least six months after the date of
grant (except that such Options may become exercisable, as determined by the
Board, upon the






Grantee’s death, Disability (as defined in Section 5(f)(v)(C)) or Retirement (as
defined in Section 5(f)(v)(E)), or upon a Change of Control or other
circumstances permitted by applicable regulations).

(f)           Termination of Employment, Disability or Death.

(i)           Except as provided below, an Option may be exercised only while
the Grantee is employed by, or providing service to, the Employer (as defined in
Section 5(f)(v)(A)) as an Employee, Key Advisor or member of the Board.  In the
event that a Grantee ceases to be employed by, or provide service to, the
Employer for any reason other than Disability, death, Retirement or termination
for Cause (as defined in Section 5(f)(v)(D)), except as otherwise provided by
the Board, any Option that is otherwise exercisable by the Grantee shall
terminate unless exercised within 90 days after the date on which the Grantee
ceases to be employed by, or provide service to, the Employer (or within such
other period of time as may be specified by the Board), but in any event no
later than the date of expiration of the Option term.  Except as otherwise
provided by the Board, any of the Grantee’s Options that are not otherwise
exercisable as of the date on which the Grantee ceases to be employed by, or
provide service to, the Employer shall terminate as of such date.

(ii)          In the event the Grantee ceases to be employed by, or provide
service to, the Employer on account of a termination for Cause by the Employer,
any Option held by the Grantee shall terminate as of the date the Grantee ceases
to be employed by, or provide service to, the Employer.  In addition,
notwithstanding any other provisions of this Section 5, if the Board determines
that the Grantee has engaged in conduct that constitutes Cause at any time while
the Grantee is employed by, or providing service to, the Employer or after the
Grantee’s termination of employment or service, any Option held by the Grantee
shall immediately terminate, and the Grantee shall automatically forfeit all
shares underlying any exercised portion of an Option for which the Company has
not yet delivered the share certificates, upon refund by the Company of the
Exercise Price paid by the Grantee for such shares.  Upon any exercise of an
Option, the Company may withhold delivery of share certificates pending
resolution of an inquiry that could lead to a finding resulting in a forfeiture.

(iii)         In the event the Grantee ceases to be employed by, or provide
service to, the Employer because of the Grantee’s Disability or Retirement, any
Option that is otherwise exercisable by the Grantee shall terminate unless
exercised within one year after the date on which the Grantee ceases to be
employed by, or provide service to, the Employer (or within such other period of
time as may be specified by the Board), but in any event no later than the date
of expiration of the Option term.  Except as otherwise provided by the Board,
any of the Grantee’s Options that are not otherwise exercisable as of the date
on which the Grantee ceases to be employed by, or provide service to, the
Employer shall terminate as of such date.  In the event that an Incentive Stock
Option is exercised more than 90 days after Retirement, the Option shall lose
its status as an Incentive Stock Option and shall be treated as a Nonqualified
Stock Option.

(iv)         If the Grantee dies while employed by, or providing service to, the
Employer or within 90 days after the date on which the Grantee ceases to be
employed or provide service on account of a termination specified in Section
5(f)(i) above (or within such other period of time as may be specified by the
Board), any Option that is otherwise exercisable by the Grantee shall terminate
unless exercised within one year after the date on which the Grantee ceases to
be employed by, or provide service to, the Employer (or within such other period
of time as may be specified by the Board), but in any event no later than the
date of expiration of the Option term.  Except as otherwise provided by the
Board, any of the






Grantee’s Options that are not otherwise exercisable as of the date on which the
Grantee ceases to be employed by, or provide service to, the Employer shall
terminate as of such date.

(v)          For purposes of this Section 5(f) and Section 6:

(A)       The term “Employer” shall include the Company and its parent and
subsidiary corporations, as determined by the Board.

(B)       “Employed by, or provide service to, the Employer” shall mean
employment or service as an Employee, Key Advisor or member of the Board (so
that, for purposes of exercising Options and satisfying conditions with respect
to other Grants, a Grantee shall not be considered to have terminated employment
or service until the Grantee ceases to be an Employee, Key Advisor or member of
the Board), unless the Board determines otherwise.

(C)       “Disability” shall mean a Grantee’s becoming disabled within the
meaning of section 22(e)(3) of the Code, within the meaning of the Employer’s
long-term disability plan applicable to the Grantee, or as otherwise determined
by the Board.

(D)       “Cause” shall mean, except to the extent specified otherwise by the
Board, a finding by the Board that the Grantee (i) has breached his or her
employment or service contract with the Employer in any material respect, (ii)
has engaged in disloyalty to the Company, including, without limitation, fraud,
embezzlement, theft, commission of a felony or proven dishonesty, (iii) has
disclosed trade secrets or confidential information of the Employer to persons
not entitled to receive such information, (iv) has breached any written
noncompetition or nonsolicitation agreement between the Grantee and the Employer
or (v) has engaged in such other behavior detrimental to the interests of the
Employer as the Board determines.

(E)       “Retirement” shall mean a termination of employment by reason of an
Employee’s retirement at or after the Employee’s earliest permissible retirement
date pursuant to and in accordance with a regular retirement plan or the
personnel practices of the Employer.

(g)          Exercise of Options.  A Grantee may exercise an Option that has
become exercisable, in whole or in part, by delivering a notice of exercise to
the Company.  The Grantee shall pay the Exercise Price for an Option as
specified by the Board (w) in cash, (x) with the approval of the Board, by
delivering shares of Company Stock owned by the Grantee (including Company Stock
acquired in connection with the exercise of an Option, subject to such
restrictions as the Board deems appropriate) and having a Fair Market Value on
the date of exercise equal to the Exercise Price or by attestation (on a form
prescribed by the Board) to ownership of shares of Company Stock having a Fair
Market Value on the date of exercise equal to the Exercise Price, (y) payment
through a broker in accordance with procedures permitted by applicable
regulations of the Board of Governors of the Federal Reserve System, or (z) by
such other method as the Board may approve.  Shares of Company Stock used to
exercise an Option shall have been held by the Grantee for the requisite period
of time to avoid adverse accounting consequences to the Company with respect to
the Option.  The Grantee shall pay the Exercise Price and the amount of any
withholding tax due (pursuant to Section 10) at the time of exercise.

(h)          Limits on Incentive Stock Options.  Each Incentive Stock Option
shall provide that, if the aggregate Fair Market Value of the stock on the date
of the grant with respect to which Incentive Stock Options are exercisable for
the first time by a Grantee during any calendar year, under this Plan or






any other stock option plan of the Company or a parent or subsidiary, exceeds
$100,000, then the Option, as to the excess, shall be treated as a Nonqualified
Stock Option.  An Incentive Stock Option shall not be granted to any person who
is not an Employee of the Company or a parent or subsidiary (within the meaning
of section 424(f) of the Code) of the Company.

(i)           Limitation on Repricing.  If the Company Stock is listed on an
Exchange, unless such action is approved by the Company’s stockholders, the
Company may not (except as provided for under Section 3(d)): (A) amend any
outstanding Option granted under this Plan to provide an exercise price per
share that is lower than the then-current exercise price per share of such
outstanding Option, (B) cancel any outstanding Option (whether or not granted
under the Plan) and grant in substitution therefor new Grants under this Plan
(other than adjustments made pursuant to Section 3(d)) covering the same or a
different number of shares of Company Stock and having an exercise price per
share lower than the then-current exercise price per share of the cancelled
option, (C) cancel in exchange for a cash payment any outstanding Option with an
exercise price per share above the then-current Fair Market Value, other than
pursuant to Section 3(d), or (D) take any other action under this Plan that
constitutes a “repricing” within the meaning of the rules of the Exchange.

6.            Stock Awards.  The Board may issue shares of Company Stock to an
Employee, Non-Employee Director or Key Advisor under a Stock Award, upon such
terms as the Board deems appropriate.  The following provisions are applicable
to Stock Awards:

(a)          General Requirements.  Shares of Company Stock issued or
transferred pursuant to Stock Awards may be issued or transferred for cash
consideration or for no cash consideration, and subject to restrictions or no
restrictions, as determined by the Board.  The Board may, but shall not be
required to, establish conditions under which restrictions on Stock Awards shall
lapse over a period of time or according to such other criteria as the Board
deems appropriate, including without limitation restrictions based on the
achievement of specific performance goals.  The period of time during which the
Stock Award will remain subject to restrictions will be designated in the Grant
Instrument as the “Restriction Period.”

(b)          Number of Shares.  The Board shall determine the number of shares
of Company Stock to be issued or transferred pursuant to a Stock Award and the
restrictions applicable to such shares.

(c)          Requirement of Employment or Service.  Unless the Board determines
otherwise, if the Grantee ceases to be employed by, or provide service to, the
Employer (as defined in Section 5(f)(v)(A)) during a period designated in the
Grant Instrument as the Restriction Period, or if other specified conditions are
not met, the Stock Award shall terminate as to all shares covered by the Grant
as to which the restrictions have not lapsed, and those shares of Company Stock
must be immediately returned to the Company.  The Board may, however, provide
for complete or partial exceptions to this requirement as it deems appropriate.

(d)          Restrictions on Transfer and Legend on Stock Certificate.  During
the Restriction Period, a Grantee may not sell, assign, transfer, pledge or
otherwise dispose of the shares of the Stock Award except to a successor under
Section 11(a).  Each certificate representing a Stock Award shall contain a
legend giving appropriate notice of the restrictions in the Grant.  The Grantee
shall be entitled to have the legend removed from the stock certificate covering
the shares subject to restrictions when all restrictions on such shares have
lapsed.  The Board may determine that the Company will not issue a






certificate for a Stock Award until all restrictions on such shares have lapsed,
or that the Company will retain possession of certificates for Stock Awards
until all restrictions on such shares have lapsed.

(e)          Right to Vote and to Receive Dividends.  Unless the Board
determines otherwise, during the Restriction Period, the Grantee shall have the
right to vote shares subject to Stock Awards and to receive any dividends or
other distributions paid on such shares, subject to any restrictions deemed
appropriate by the Board, including without limitation the achievement of
specific performance goals.

(f)           Lapse of Restrictions.  All restrictions imposed on Stock Awards
shall lapse upon the expiration of the applicable Restriction Period and the
satisfaction of all conditions imposed by the Board.  The Board may determine,
as to any or all Stock Awards, that the restrictions shall lapse without regard
to any Restriction Period.

7.            Stock Units.  The Board may grant Stock Units representing one or
more shares of Company Stock to an Employee, Non-Employee Director or Key
Advisor, upon such terms and conditions as the Board deems appropriate,
provided, however, that all such grants shall comply with section 409A of the
Code.  The following provisions are applicable to Stock Units:

(a)          Crediting of Units.  Each Stock Unit shall represent the right of
the Grantee to receive an amount based on the value of a share of Company Stock,
if specified conditions are met.  All Stock Units shall be credited to
bookkeeping accounts established on the Company’s records for purposes of this
Plan.

(b)          Terms of Stock Units.  The Board may grant Stock Units that are
payable if specified performance goals or other conditions are met, or under
other circumstances.  Stock Units may be paid at the end of a specified
performance period or other period, or payment may be deferred to a date
authorized by the Board.  The Board shall determine the number of Stock Units to
be granted and the requirements applicable to such Stock Units.

(c)          Requirement of Employment or Service.  Unless the Board determines
otherwise, if the Grantee ceases to be employed by, or provide service to, the
Employer during a specified period, or if other conditions established by the
Board are not met, the Grantee’s Stock Units shall be forfeited.  The Board may,
however, provide for complete or partial exceptions to this requirement as it
deems appropriate.

(d)          Payment with Respect to Stock Units.  Payments with respect to
Stock Units may be made in cash, in Company Stock, or in a combination of the
two, as determined by the Board.

8.            Stock Appreciation Rights.  The Board may grant SARs to an
Employee, Non‑Employee Director or Key Advisor separately or in tandem with any
Option.  The following provisions are applicable to SARs:

(a)          Base Amount.  The Board shall establish the base amount of the SAR
at the time the SAR is granted.  The base amount of each SAR shall not be less
than the Fair Market Value of a share of Company Stock on the date of Grant of
the SAR.

(b)          Tandem SARs.  In the case of tandem SARs, the number of SARs
granted to a Grantee that shall be exercisable during a specified period shall
not exceed the number of shares of Company






Stock that the Grantee may purchase upon the exercise of the related Option
during such period.  Upon the exercise of an Option, the SARs relating to the
Company Stock covered by such Option shall terminate.  Upon the exercise of
SARs, the related Option shall terminate to the extent of an equal number of
shares of Company Stock.

(c)          Exercisability.  An SAR shall be exercisable during the period
specified by the Board in the Grant Instrument and shall be subject to such
vesting and other restrictions as may be specified in the Grant Instrument.  The
Board may accelerate the exercisability of any or all outstanding SARs at any
time for any reason.  SARs may only be exercised while the Grantee is employed
by, or providing service to, the Employer or during the applicable period after
termination of employment or service as described in Section 5(f) above.  A
tandem SAR shall be exercisable only during the period when the Option to which
it is related is also exercisable.

(d)          Grants to Non-Exempt Employees.  Notwithstanding the foregoing,
SARs granted to persons who are non-exempt employees under the FLSA may not be
exercisable for at least six months after the date of grant (except that such
SARs may become exercisable, as determined by the Board, upon the Grantee’s
death, Disability or retirement, or upon a Change of Control or other
circumstances permitted by applicable regulations).

(e)          Value of SARs.  When a Grantee exercises SARs, the Grantee shall
receive in settlement of such SARs an amount equal to the value of the stock
appreciation for the number of SARs exercised.  The stock appreciation for an
SAR is the amount by which the Fair Market Value of the underlying Company Stock
on the date of exercise of the SAR exceeds the base amount of the SAR as
described in Section 8(a).

(f)           Form of Payment.  The appreciation in an SAR shall be paid in
shares of Company Stock, cash or any combination of the foregoing, as the Board
shall determine.  For purposes of calculating the number of shares of Company
Stock to be received, shares of Company Stock shall be valued at their Fair
Market Value on the date of exercise of the SAR.

9.            Other Equity Awards.  The Board may grant Other Equity Awards,
which are awards (other than those described in Sections 5, 6, 7 and 8 of this
Plan) that are based on, measured by or payable in Company Stock, including,
without limitation, stock appreciation rights, to any Employee, Non-Employee
Director or Key Advisor, on such terms and conditions as the Board shall
determine.  Other Equity Awards may be awarded subject to the achievement of
performance goals or other conditions and may be payable in cash, Company Stock
or any combination of the foregoing, as the Board shall determine.

10.          Withholding of Taxes.

(a)          Required Withholding.  All Grants under this Plan shall be subject
to applicable federal (including FICA), state and local tax withholding
requirements.  The Employer may require that the Grantee or other person
receiving or exercising Grants pay to the Employer the amount of any federal,
state or local taxes that the Employer is required to withhold with respect to
such Grants, or the Employer may deduct from other wages paid by the Employer
the amount of any withholding taxes due with respect to such Grants.








(b)          Election to Withhold Shares.  If the Board so permits, a Grantee
may elect to satisfy the Employer’s tax withholding obligation with respect to
Grants paid in Company Stock by having shares withheld up to an amount that does
not exceed the Grantee’s minimum applicable withholding tax rate for federal
(including FICA), state and local tax liabilities.  The election must be in a
form and manner prescribed by the Board and may be subject to the prior approval
of the Board.

11.          Transferability of Grants.

(a)          Nontransferability of Grants.  Except as provided below, only the
Grantee may exercise rights under a Grant during the Grantee’s lifetime.  A
Grantee may not transfer those rights except (i) by will or by the laws of
descent and distribution or (ii) with respect to Grants other than Incentive
Stock Options, if permitted in any specific case by the Board, pursuant to a
domestic relations order or otherwise as permitted by the Board.  When a Grantee
dies, the personal representative or other person entitled to succeed to the
rights of the Grantee may exercise such rights.  Any such successor must furnish
proof satisfactory to the Company of his or her right to receive the Grant under
the Grantee’s will or under the applicable laws of descent and distribution.

(b)          Transfer of Nonqualified Stock Options.  Notwithstanding the
foregoing, the Board may provide, in a Grant Instrument, that a Grantee may
transfer Nonqualified Stock Options to family members, or one or more trusts or
other entities for the benefit of or owned by family members, consistent with
applicable securities laws, according to such terms as the Board may determine;
provided that the Grantee receives no consideration for the transfer of an
Option and the transferred Option shall continue to be subject to the same terms
and conditions as were applicable to the Option immediately before the transfer.

12.          Change of Control of the Company.

(a)          Change of Control.  As used herein, a “Change of Control” shall be
deemed to have occurred if:

(i)           Any “person,” as such term is used in sections 13(d) and 14(d) of
the Exchange Act becomes a “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing more than 50% of the voting power of the then outstanding
securities of the Company; provided that a Change of Control shall not be deemed
to occur as a result of (A) a transaction in which the Company becomes a
subsidiary of another corporation and in which the stockholders of the Company,
immediately prior to the transaction, will beneficially own, immediately after
the transaction, shares entitling such stockholders to more than 50% of all
votes to which all stockholders of the parent corporation would be entitled in
the election of directors, or (B) the acquisition of securities of the Company
by an investor of the Company in a capital-raising transaction; or

(ii)          The consummation of (A) a merger or consolidation of the Company
with another corporation where the stockholders of the Company, immediately
prior to the merger or consolidation, will not beneficially own, immediately
after the merger or consolidation, shares entitling such stockholders to more
than 50% of all votes to which all stockholders of the surviving corporation
would be entitled in the election of directors, (B) a sale or other disposition
of all or substantially all of the assets of the Company, or (C) a liquidation
or dissolution of the Company.








(b)          Other Definition.  The Board may modify the definition of Change of
Control for a particular Grant as the Board deems appropriate to comply with
section 409A of the Code or otherwise.

13.          Consequences of a Change of Control.

(a)          Acceleration.  In the event of a Change of Control, the Board may
determine whether and to what extent (i) outstanding Options and SARs shall
accelerate and become exercisable, and (ii) outstanding Stock Awards, Stock
Units and Other Equity Awards shall vest and shall be payable.  The Board may
condition any such acceleration on such terms as the Board determines.

(b)          Other Alternatives.  In the event of a Change of Control, the Board
may take any of the following actions with respect to any or all outstanding
Grants: the Board may (i) determine that all outstanding Options and SARs that
are not exercised shall be assumed by, or replaced with comparable options by
the surviving corporation (or a parent or subsidiary of the surviving
corporation), and other outstanding Grants that remain in effect after the
Change of Control shall be converted to similar grants of the surviving
corporation (or a parent or subsidiary of the surviving corporation), (ii)
require that Grantees surrender their outstanding Options and SARs in exchange
for one or more payments, in cash or Company Stock as determined by the Board,
in an amount, if any, equal to the amount by which the then Fair Market Value of
the shares of Company Stock subject to the Grantee’s unexercised Options and
SARs exceeds the Exercise Price or base amount of the Options and SARs, on such
terms as the Board determines, or (iii) after giving Grantees an opportunity to
exercise their outstanding Options and SARs, terminate any or all unexercised
Options and SARs at such time as the Board deems appropriate.  Such assumption,
surrender or termination shall take place as of the date of the Change of
Control or such other date as the Board may specify.

14.          Limitations on Issuance or Transfer of Shares.

(a)          Stockholders Agreement/Voting Agreement.  The Board may require
that a Grantee execute a stockholders agreement and/or a voting agreement, in
each case, with such terms as the Board deems appropriate, with respect to any
Company Stock issued or transferred pursuant to this Plan.  If such stockholders
agreement or voting agreement contains any lock-up or market standoff provisions
that differ from the provisions of Section 14(c) of this Plan, for as long as
the provisions of such agreement are in effect, the provisions of Section 14(c)
shall not apply to such Company Stock, unless the Board determines otherwise.

(b)          Limitations on Issuance or Transfer of Shares.  No Company Stock
shall be issued or transferred in connection with any Grant hereunder unless and
until all legal requirements applicable to the issuance or transfer of such
Company Stock have been complied with to the satisfaction of the Board.  The
Board shall have the right to condition any Grant made to any Grantee hereunder
on such Grantee’s undertaking in writing to comply with such restrictions on his
or her subsequent disposition of such shares of Company Stock as the Board shall
deem necessary or advisable, and certificates representing such shares may be
legended to reflect any such restrictions.  Certificates representing shares of
Company Stock issued or transferred under this Plan will be subject to such
stop-transfer orders and other restrictions as may be required by applicable
laws, regulations and interpretations, including any requirement that a legend
be placed thereon.

(c)          Lock-Up Period.  If so requested by the Company or any
representative of the underwriters (the “Managing Underwriter”) in connection
with any underwritten offering of securities of






the Company under the Securities Act, and subject to Section 14(a) of this Plan,
a Grantee (including any successor or assigns) shall not sell or otherwise
transfer any shares or other securities of the Company during the 30-day period
preceding and the 180-day period following the effective date of a registration
statement of the Company filed under the Securities Act for such underwriting
(or such shorter period as may be requested by the Managing Underwriter and
agreed to by the Company) (the “Market Standoff Period”).  If so requested by
the Company or the Managing Underwriter, the Grantee shall enter into a separate
written agreement to such effect in form and substance requested by the Company
or the Managing Underwriter.  The Company may impose stop-transfer instructions
with respect to securities subject to the foregoing restrictions until the end
of such Market Standoff Period.

15.          Amendment and Termination.

(a)          Amendment of This Plan.  The Board may amend, suspend or terminate
this Plan or any portion thereof at any time provided that (i) to the extent
required by section 162(m) of the Code, no Grant that is intended to comply with
section 162(m) after the date of such amendment shall become exercisable,
realizable or vested, as applicable to such Grant, unless and until the
Company’s stockholders approve such amendment in the manner required by section
162(m); and (ii) if shares of the Company’s capital stock are listed on the
Exchange, no amendment that would require stockholder approval under the rules
of the Exchange may be made effective unless and until the Company’s
stockholders approve such amendment.  In addition, if at any time the approval
of the Company’s stockholders is required as to any other modification or
amendment under section 422 of the Code or any successor provision with respect
to Incentive Stock Options, the Board may not effect such modification or
amendment without such approval.  Unless otherwise specified in the amendment,
any amendment to this Plan adopted in accordance with this Section 15(a) shall
apply to, and be binding on the holders of, all Grants outstanding under this
Plan at the time the amendment is adopted, provided the Board determines that
such amendment, taking into account any related action, does not materially and
adversely affect the rights of Grantees under this Plan.  No Grant shall be made
that is conditioned upon stockholder approval of any amendment to this Plan
unless the Grant provides that (i) it will terminate or be forfeited if
stockholder approval of such amendment is not obtained within no more than 12
months from the date of grant and (ii) it may not be exercised or settled (or
otherwise result in the issuance of Company Stock) prior to such stockholder
approval.

(b)          Termination of This Plan.  This Plan shall terminate on the day
immediately preceding the tenth anniversary of its effective date, unless this
Plan is terminated earlier by the Board or is extended by the Board with the
approval of the stockholders.

(c)          Termination and Amendment of Outstanding Grants.  The Board may
amend, modify or terminate any outstanding Grant, including but not limited to
substituting therefor another Grant of the same or a different type, changing
the date of exercise or realization, and/or converting an Incentive Stock Option
into a Nonqualified Stock Option.  A termination or amendment of this Plan that
occurs after a Grant is made shall not materially impair the rights of a Grantee
unless the Grantee consents or unless the Board acts under Section 21(b).  The
termination of this Plan shall not impair the power and authority of the Board
with respect to an outstanding Grant.  The Board may at any time provide that
any Grant shall become immediately exercisable in whole or in part, free of some
or all restrictions or conditions, or otherwise realizable in whole or in part,
as the case may be.

(d)          Governing Document.  This Plan shall be the controlling
document.  No other statements, representations, explanatory materials or
examples, oral or written, may amend this Plan in






any manner.  This Plan shall be binding upon and enforceable against the Company
and its successors and assigns.

16.          Funding of This Plan.  This Plan shall be unfunded.  The Company
shall not be required to establish any special or separate fund or to make any
other segregation of assets to assure the payment of any Grants under this Plan.

17.          Rights of Participants.  Nothing in this Plan shall entitle any
Employee, Key Advisor, Non-Employee Director or other person to any claim or
right to be granted a Grant under this Plan.  Neither this Plan nor any action
taken hereunder shall be construed as giving any individual any rights to be
retained by or in the employ of the Employer or any other employment rights.

18.          No Fractional Shares.  No fractional shares of Company Stock shall
be issued or delivered pursuant to this Plan or any Grant.  The Board shall
determine whether cash, other awards or other property shall be issued or paid
in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.

19.          Headings.  Section headings are for reference only.  In the event
of a conflict between a title and the content of a Section, the content of the
Section shall control.

20.          Effective Date of This Plan.  This Plan shall be effective on the
date on which this Plan is approved by the Company’s stockholders.

21.          Miscellaneous.

(a)          Grants in Connection with Corporate Transactions and Otherwise.
 Nothing contained in this Plan shall be construed to (i) limit the right of the
Board to make Grants under this Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including Grants to employees thereof
who become Employees, or for other proper corporate purposes, or (ii) limit the
right of the Company to grant stock options or make other awards outside of this
Plan.  Without limiting the foregoing, the Board may make a Grant to an
employee, director or advisor of another corporation who becomes an Employee,
Non-Employee Director or Key Advisor by reason of a corporate merger,
consolidation, acquisition of stock or property, reorganization or liquidation
involving the Company, the Parent or any of their subsidiaries in substitution
for a stock option or stock award grant made by such corporation.  The terms and
conditions of the substitute grants may vary from the terms and conditions
required by this Plan and from those of the substituted stock incentives.  The
Board shall prescribe the provisions of the substitute grants.

(b)          Compliance with Law.  This Plan, the exercise of Options and the
obligations of the Company to issue shares of Company Stock under Grants shall
be subject to all applicable laws and to approvals by any governmental or
regulatory agency as may be required.  With respect to persons subject to
section 16 of the Exchange Act, it is the intent of the Company that this Plan
and all transactions under this Plan comply with all applicable provisions of
Rule 16b-3 or its successors under the Exchange Act and section 162(m) of the
Code.  It is the intent of the Company that this Plan and applicable Grants
under this Plan comply with the applicable provisions of section 422 of the Code
and that, to the extent applicable, Grants made under this Plan comply with the
requirements of section 409A of the Code and the regulations thereunder.  To the
extent that any legal requirement set forth in this Plan ceases to be required
under applicable law, the Board may determine that such Plan provision shall
cease to apply. 






The Board may revoke any Grant if it is contrary to law or modify a Grant or
this Plan to bring the Grant or this Plan into compliance with any applicable
law or regulation.

 

 



